Title: John Adams to Abigail Adams, 6 July 1774
From: Adams, John
To: Adams, Abigail


     
      Falmouth July. 6. 1774
     
     Mobs are the trite Topick of Declamation and Invective, among all the ministerial People, far and near. They are grown universally learned in the Nature, Tendency and Consequences of them, and very eloquent and pathetic in descanting upon them. They are Sources of all kinds of Evils, Vices, and Crimes, they say. They give Rise to Prophaneness, Intemperance, Thefts, Robberies, Murders, and Treason. Cursing, Swearing, Drunkenness, Gluttony, Leudness, Trespasses, Maims, are necessarily involved in them and occasioned by them. Besides, they render the Populace, the Rabble, the scum of the Earth, insolent, and disorderly, impudent, and abusive. They give Rise to Lying, Hypocricy, Chicanery, and even Perjury among the People, who are driven to such Artifices, and Crimes, to conceal themselves and their Companions, from Prosecutions in Consequence of them.
     This is the Picture drawn by the Tory Pencil: and it must be granted to be a Likeness; but this is Declamation. What Consequence is to be drawn from this Description? Shall We submit to Parliamentary Taxation, to avoid Mobs? Will not Parliamentary Taxation if established, occasion Vices, Crimes and Follies, infinitely more numerous, dangerous, and fatal to the Community? Will not parliamentary Taxation if established, raise a Revenue, unjustly and wrongfully? If this Revenue is scattered by the Hand of Corruption, among the public Officers, and Magistrates and Rulers, in the Community, will it not propagate Vices more numerous, more malignant and pestilential among them. Will it not render Magistrates servile, and fawning to their vicious Superiours? and insolent and Tyrannical to their Inferiours? Is Insolence, Abuse and Impudence more tolerable in a Magistrate than in a subject? Is it not more constantly and extensively, pernicious? And does not the Example of Vice and Folly, in Magistrates descend, and spread downwards among the People?
     Besides is not the Insolence of Officers and Soldiers, and Seamen, in the Army and Navy as mischievous as that of Porters, or Sailors in Merchant Service?
     Are not Riots raised and made by Armed Men, as bad as those by unarmed? Is not an Assault upon a civil officer, and a Rescue of a Prisoner from lawfull Authority, made by Soldiers with Swords or Bayonets, as bad as if made by Tradesmen with Staves?
     Is not the Killing of a Child by R. and the slaughter of half a Dozen Citizens by a Party of Soldiers, as bad as pulling down a House, or drowning a Cargo of Tea? even if both should be allowed to be unlawfull.
     Parties may go on declaiming: but it is not easy to say, which Party has excited most Riots, which has published most Libels, which have propagated most Slander, and Defamation.
     Verbal Scandal has been propagated in great Abundance by both Parties. But there is this Difference, that one Party have enjoyed almost all public Offices, and therefore their Deffamation has been spread among the People more secretly, more maliciously and more effectually. It has gone with greater Authority, and been scattered by Instruments more industrious. The ministerial News Papers have swarmed with as numerous and as malicious Libels as the Whiggs antiministerial ones. Fleets Paper, Meins Chronicle, &c. &c. have been as virulent as any that was ever in the Province.
     These Bickerings of opposite Parties, and their mutual Reproaches, their Declamations, their Sing Song, their Triumphs and Defyances, their Dismals, and Prophecies, are all Delusion.
     We very seldom hear any solid Reasoning. I wish always to discuss the Question, without all Painting, Pathos, Rhetoric, or Flourish of every Kind. And the Question seems to me to be, whether the american Colonies are to be considered, as a distinct Community so far as to have a Right to judge for themselves, when the fundamentals of their Government are destroyed or invaded? Or Whether they are to be considered as a Part of the whole British Empire, the whole English Nation, so far as to be bound in Honour, Conscience or Interest by the general Sense of the whole Nation?
     However if this was the Rule, I believe it is very far from the general Sense of the whole Nation that America should be taxed by the british Parliament. If the Sense of all of the Empire, could be fairly and truly collected, it would appear, I believe, that a great Majority would be against taxing us, against or without our Consent. It is very certain that the Sense of Parliament is not the Sense of the Empire, nor a sure Indication of it.
     But if all other Parts of the Empire were agreed unanimously in the Propriety and Rectitude of taxing us, this would not bind us. It is a fundamental, inherent, and unalienable Right of the People that they have some Check, Influence, or Controul in their Supream Legislature. If the Right of Taxation is conceded to Parliament, the Americans have no Check, or Influence at all left.—This Reasoning never was nor can be answered.
     
      John Adams
     
    